Order entered January 15, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01366-CR

                                      DAVID GARCIA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F18-52886-H

                                             ORDER
        We REINSTATE this appeal.

        We abated the appeal for a hearing on the State’s Exhibit 17, a CD containing redacted

recordings of jail telephone calls. The trial court held a hearing and the supplemental reporter’s

record of that hearing has been filed. Before the Court is the trial court’s request for additional

time to make findings of fact. We GRANT the request and EXTEND the time until January

27, 2020.

        We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to the Honorable Tina Yoo Clinton, Presiding Judge, Criminal District Court No. 1;

court reporter Crystal R. Brown; court reporter Sheryl Zeno; Felicia Pitre, Dallas County District

Clerk; and counsel for the parties.
       We again ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when we receive the supplemental clerk’s record containing the trial court’s

findings or when the Court deems it appropriate to do so.

                                                      /s/   LANA MYERS
                                                            JUSTICE